In this case petition was filed by the City of Jacksonville to condemn certain property for the purpose of deepening and straightening a certain stream known as McCoy's Creek to improve the sanitary condition of the city. The Respondent appeared and answered and also filed a plea. In due course the case came on for trial. The record discloses no challenge of the sufficiency of the petition or the right of the petitioner to pursue the legal remedy invoked in the Court below and, as the plaintiff in error did not require the presentation here of copies in the record of either her answer or her plea, we are not advised as to what, if any, her defense was.
The principal contention of the plaintiff in error appears to be that the record presented here does not show that the jury viewed the premises as is required by statute. The plaintiff in error failed to bring here that record which would *Page 153 
show the lack of performance of this requirement, if such lack existed. The view of the premises in a condemnation proceeding is a matter which occur in pais and the record thereof is required only to be presented by the bill of exceptions.
A bill of exceptions when signed becomes a part of the record in the court below and a transcript thereof becomes the record in this Court showing what transpired in pais in the court below. See Fidelity  Deposit Co. of Maryland v. Manatee County, 78 Fla. 470, 83 So.2d 268.
No reversible error being disclosed by the record presented to us, the judgment should be affirmed and it is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, and BROWN, J. J., concur.